Title: To James Madison from Maurice Rogers, 3 July 1806
From: Rogers, Maurice
To: Madison, James



Sir
Philada. July 3d. 1806.

Anxious to render my establishment at St. Iago de Cuba, as serviceable as possible to my fellow Citizens, I beg leave to state to you a conversation which took place between His CM: Consul at New York, Mr. Stoughton and myself.
In the course of conversation he observed that if Mr. Hill had followed his advice he would not have met with those difficulties which have since occurred to him and advised me strongly to procure from the Secretary of State a letter of Recommendation addressed by him the Secretary to the Governor of St. Iago de Cuba, (Dn. Sebastian Kindelan) bespeaking his Courtesy towards me and instead of Consul, merely stating that I had been appointed an Agent for the relief of Americans, and that I would find it highly advantageous to be accredited even under any act ame.
I beg leave to submit to your judgment whether Such a letter would be proper, and remain with perfect Consideration 
Sir Your mo’ obet. Servt.

Maurice Rogers

